     Case 2:19-cv-02233-TLN-KJN Document 41 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHNNY HARRA,                                    No. 2:19-cv-2233 TLN KJN P
12                     Plaintiff,
13          v.                                        ORDER TO SHOW CAUSE
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
15   REHABILITATION, et al.,
16                     Defendants.
17

18          Plaintiff is a former state prisoner, proceeding pro se. On July 22, 2020, the court referred

19   this case to the post-screening ADR project and stayed the case pending an initial settlement

20   conference. After the case was scheduled for such settlement conference, plaintiff’s request to

21   continue the settlement conference was granted. On December 22, 2020, the settlement

22   conference was rescheduled for March 16, 2021, at 9:00 a.m. The courtroom deputy for the

23   settlement judge attempted to reach plaintiff by phone a few weeks before the settlement

24   conference, but no one answered. On March 12, 2021, the court texted a reminder about the

25   settlement conference to plaintiff at the phone number plaintiff provided to probation, 626-923-

26   8978. Plaintiff did not respond, and did not call into the settlement conference on March 16,

27   2021, or otherwise contact the court to inquire about how to join the settlement conference.

28   ////
                                                      1
     Case 2:19-cv-02233-TLN-KJN Document 41 Filed 03/17/21 Page 2 of 2


 1             Plaintiff is required to attend hearings, settlement conferences or otherwise, scheduled by

 2   the court, and may be sanctioned for his failure to do so. Fed. R. Civ. P. 16(f). Plaintiff was

 3   reminded of his obligations in connection with the settlement conference on two separate

 4   occasions. (ECF Nos. 31, 34 (“Each party is reminded of the requirement that it be represented at

 5   the settlement conference by a person with full settlement authority. See Local Rule 270.”)

 6             Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

 7   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

 8   the Court.” Id. Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 9                     Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                       to comply with these rules or a court order, a defendant may move
10                     to dismiss the action or any claim against it. Unless the dismissal
                       order states otherwise, a dismissal under this subdivision (b) and
11                     any dismissal not under this rule--except one for lack of
                       jurisdiction, improper venue, or failure to join a party under Rule
12                     19--operates as an adjudication on the merits.
13   Id.

14             Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

15   of this order, plaintiff shall show cause for his failure to appear at the March 16, 2021 settlement

16   conference, and demonstrate why he should not be sanctioned for such failure. Plaintiff is

17   cautioned that failure to respond to this order may be construed as his lack of prosecution of this

18   action, warranting a recommendation that this action be dismissed pursuant to Federal Rule of

19   Civil Procedure 41(b).

20   Dated: March 17, 2021
21

22

23
     /harr2233.ftapp
24

25

26
27

28
                                                        2
